Detailed Action
Inventor's Amendments
Inventor's amendments to the specification filed on 2/14/2022 have been noted. The specification objections brought forth within the office action of 11/12/2021 are overcome and withdrawn.

Inventor's amendments to the specification and drawings filed on 2/14/2022 have been noted. The claim rejection under 35 USC 112 (a) and (b) presented within the office action of 11/12/2021 is overcome and withdrawn.

The title was amended in the response of 2/14/2022 throughout the application to read: 
Coffee Filter

On page 2 of the response, the term [COFFER] has been amended to correct an error to read: 
- - COFFEE - - 

Examiner’s Amendment 
An examiner's amendment to the specification appears below. Should the inventor(s) find the changes or additions to be unacceptable, the inventor(s) may file an amendment as provided by 37 CFR § 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.  
	
Specification
In the response dated 2/14/2022 the statement, “The broken lines in 1.4 and [4.5] depict portion of the COFFEE FILTER that form no part of the claimed design” has been amended to read:
- - The broken lines in 1.4 and 1.5 depict portions of the COFFEE FILTER that form no part of the claimed design. - - for accuracy. 

Conclusion 
The application is in condition for allowance. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on how to access the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922